Citation Nr: 1623907	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease (IHD), to include as a result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to November 1969, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran originally filed a claim in April 2010 for entitlement to service connection for IHD.  As will be discussed further below, the evidence of record referenced heart disabilities other than IHD and the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a May 2016 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides when he served in Vietnam from September 1968 to November 1969. 

2.  The Veteran has not had IHD within the appeal period.  

3.  The Veteran's variously diagnosed (non-IHD) heart disabilities first manifested many years after service and are not etiologically related to service, to include herbicide exposure.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Asist 

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in an April 2010 letter, prior to the November 2010 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), VA treatment records and private medical records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with a VA examination in May 2010.  Upon review, the Board finds this VA examination report to be thorough, complete and sufficient bases upon which to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, explained the reasons for the prior denial, and suggested evidence that would support the claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015), nor has any prejudice in the conduct of the Board hearing been identified.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.
II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2014); see also 38 C.F.R. § 3.303 (2015).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The Veteran had confirmed service in Vietnam from September 1968 to November 1969 and therefore his exposure to herbicides is presumed.  See April 2010 Request for Information.

In the case of a veteran exposed to herbicides, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The diseases that are entitled to presumptive service connection based on herbicide exposure include ischemic heart disease, which is defined as "including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 38 C.F.R. § 3.309(e) (2015).  An additional note states that, for purposes of this section, "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  See 38 C.F.R. § 3.309(e) Note 2 (2015).      

If a chronic disease, including arteriosclerosis, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease manifested in service.  See 38 C.F.R. § 3.303(b) (2015).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  See id.

III.  Analysis

As noted, the Veteran filed a claim in April 2010 for entitlement to service connection for IHD and stated that his "heart condition may have been caused by my exposure to chemicals and herbicides while serving the Army in Vietnam."

The Veteran's STRs are silent as to any heart disabilities.  A November 1969 separation examination report noted that the Veteran's heart was normal upon clinical evaluation and noted a negative chest x-ray.  On an accompanying Report of Medical History form, the Veteran reporting being in good health and denied ever having or having now pain or pressure in chest and palpitation or pounding heart.  

Private medical records from Cottage Hospital included a July 2009 Discharge Summary that indicated that the Veteran reported to the emergency room related to episodes of tingling and numbness on the left side of his face.  A final diagnosis was noted of "suspect non-Q myocardial infarction" and it was noted that the Veteran was being transferred for cardiac catheterization.  Medical records from Saint Francs Medical Center included the results of a July 2009 cardiac catheterization, which noted an impression of angiographically normal coronary arteries.  A discharge instructions form noted a discharge diagnosis of "post cardiac catheterization - normal."

VA treatment records included an initial November 2009 new patient record where the Veteran reported having a stroke and a "silent heart attack" in July 2009.  An additional November 2009 VA treatment note referenced a history of coronary artery disease (CAD) and that the Veteran reported having a silent myocardial infarction (MI) in July 2009, but that an angiogram was negative.  A diagnosis was noted by provider D.M. of CAD with a notation to obtain records for evaluation, presumably in reference to private records.  A December 2009 VA rheumatology note noted a past medical history of a questionable MI.  An exercise stress test was conducted in December 2009 and it was noted to be negative.  A December 2009 VA treatment note by provider D.M. again noted a diagnosis of CAD.  A January 2010 VA rheumatology note noted a past medical history of a questionable MI and additionally stated "likely mis-diagnosis from elevated [creatine kinase], he had no symptoms."  A May 2010 VA neurology note referenced a past medical history of questionable CAD and referenced reviewed records from Dr. M. as noting myocardial ischemia.  Records from the referenced Dr. M. are of record as part of the private medical records from Cottage Hospital.  The previously referenced discharge summary did note an admitting diagnosis of "questionable ischemia" and "[p]ossiblity of transient ischemic attack," but the discharge diagnosis did not reference ischemia.  

The Veteran was afforded a VA heart examination in May 2010.  The examination report quoted the December 2009 VA treatment note from provider D.M.  The examiner referenced the medical events that occurred in July 2009 and the associated medical test results, the referenced December 2009 exercise stress test and other VA treatment records.  The examiner stated that "[m]y review indicates that the events of July, 2009 represented an attack of polymyositis rather than anything due to CAD directly."  The examiner also stated that the review of records and history of present illness "strongly suggests that [the Veteran's] initial attack of polymyositis was misinterpreted at...[C]ottage Hospital as a cardiac event."

Various test results were mentioned, specifically normal heart size as determined by x-ray and electrocardiogram and normal coronary arteries and no IHD as indicated by angiogram/thallium.  A diagnosis was provided of myositis due to connective tissue disease.  The examiner stated that "Veteran[']s history, examination and extensive testing by rheumatology service and other as establishes that he DOES NOT HAVE IHD or CAD" and the examiner cited the previously cited January 2010 VA rheumatology note that referenced a questionable MI as a misdiagnosis.  The examiner further stated that "[t]he initial impression of IHD and/or 'silent MI', from...Cottage Hospital and repeated by [VA provider D.C.] are NOT supported by the evidence of normal coronary angiogram and alternative explanation for massively elevated [creatine kinase] enzymes in the context of laboratory and physical findings consistent with connective tissue disease."  The examiner stated that the Veteran's "connective tissue disease and any related myositis (including any possible myocarditis in June, 2009) are not an Agent Orange related condition."  The examiner additionally referenced that he believed the Veteran had cardiac arrhythmia.

A June 2010 VA treatment note from provider D.C. referenced reviewing the CAD evaluation with the Veteran, presumably a reference to the May 2010 VA examination, and noted medication was being stopped due to "no objective evidence of CAD."  The results of a September 2010 VA Holter study were noted as "tachycardia, mostly atrial fibrillation" and supraventricular tachycardia (SVT)/ AV nodal reentry tachycardia (AVNRT).  A January 2011 VA treatment note from provider D.C. noted a diagnosis of paroxysmal atrial fibrillation.  Another January 2011 VA treatment note referenced the Veteran as having undergone ablation related to his tachycardia and stated "[e]xtensive evaluation for functional and anatomical cardiac abnormalities have been negative to date."  A March 2011 VA cardiology note included an assessment of AVNRT status post ablation and "complete resolution of symptoms with ablation.  Likely his [atrial fibrillation] was triggered by his SVT and ablation curative for both."  
 
Additional VA treatment records dating up to a February 2015 VA treatment note from provider D.C. included a diagnosis of paroxysmal atrial fibrillation and referenced that there had been no recurrence post ablation.  While a November 2011 VA treatment note from this provider again referenced a history of CAD, this appears to have been in error, as no explanation was provided and the accompanying assessment did not note CAD.

The Veteran stated in an August 2012 statement that he had a heart condition and that he "did not have this problem prior to 2009, when the physician sent me to the emergency room due to my heart."  At the May 2016 Board hearing, the Veteran testified that he currently suffered from a heart condition, specifically atrial fibrillation, which was diagnosed in approximately 2012 or 2013.  The Veteran reported having had a "silent heart attack."  The Veteran also affirmatively responded to his representative's question that his condition had been diagnosed as atrial fibrillation and that he had not been formally diagnosed with IHD or CAD.  The Veteran stated that his doctors told him that his atrial fibrillation "could be linked but they didn't know," in reference to his service and presumed herbicide exposure.  

Upon review of the evidence of record, the Board concludes that entitlement to service connection for a heart disability is not warranted on any basis.

First, with respect to the presumption regarding herbicide exposure, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had IHD within the appeal period.  As discussed above, at points the record referenced CAD, silent heart attack and MI.  These references, however, appear to have been mistakes stemming from the initial emergency treatment the Veteran received in July 2009 and later evidence indicated these as misdiagnoses.  The Board finds highly probative the May 2010 VA examination report that noted a diagnosis of myositis due to connective tissue disease and stated that "[m]y review indicates that the events of July, 2009 represented an attack of polymyositis rather than anything due to CAD directly" and that the review of records and history of present illness "strongly suggests that [the Veteran's] initial attack of polymyositis was misinterpreted at...[C]ottage Hospital as a cardiac event."  The Board additionally finds highly probative the examiner's conclusion that based on the "Veteran[']s history, examination and extensive testing" he did not have IHD and additionally his statement that "[t]he initial impression of IHD and/or 'silent MI', from...Cottage Hospital and repeated by [VA provider D.C.] are NOT supported by the evidence."  In addition, the Board finds probative that VA provider D.C., who referenced CAD, noted in a June 2010 VA treatment note that there was "no objective evidence of CAD." In addition, at the May 2016 Board hearing, the Veteran acknowledged that he had not been diagnosed with IHD, which is also highly probative evidence against the Veteran's claim.  In sum, the Board concludes that any references of record to IHD (or related conditions as relevant to the presumption related to herbicides) were in error and that the preponderance of the evidence is against a finding that the Veteran had IHD within the appeal period.  As such, entitlement to service connection is not warranted on the basis of the presumption related to herbicides.

The Board notes that subsequent to the May 2010 VA examination, the Veteran was variously diagnosed with heart disabilities of atrial fibrillation, SVT and AVNRT.  As noted above, 38 C.F.R. § 3.309 (2015) specifically defines IHD for purposes of the presumption related to herbicides and there is no indication that any of the Veteran's diagnosed conditions qualify under the provided definition.  As such, entitlement to service connection for a heart disability, variously diagnosed as atrial fibrillation, SVT and AVNRT, on the basis of the presumption related to herbicides is not warranted.

While the Veteran is not eligible for presumptive service connection, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted, the Veteran's STRs were silent as to any heart disabilities and his November 1969 separation examination report noted his heart to be normal upon clinical evaluation.  In addition, in the Veteran's August 2012 statement he indicated that he did not have a heart problem prior to 2009.  The Veteran has not pointed to any in-service events of relevance, beyond his conceded in-service herbicide exposure.  As to whether the Veteran's variously diagnosed heart disabilities of atrial fibrillation, SVT and AVNRT are related to in-service herbicide exposure, the Veteran stated at the May 2016 Board hearing that his doctors told him that his atrial fibrillation "could be linked but they didn't know."  While the Veteran is competent to report what his doctors have told him, the reported doctor's statements are entirely speculative and in fact indicate that they did not know if the Veteran's conditions were related to his herbicide exposure.

Moreover, the Board notes that the National Academy of Sciences (NAS) concluded in 2012 that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and circulatory disorders (other than hypertension, IHD and stroke).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  This study is directly relevant to the Veteran's claim and weighs against any nexus in his case.  While VA has not sought a medical opinion as to this specific issue (whether the Veteran's variously diagnosed heart disabilities of atrial fibrillation, SVT and AVNRT are related to in-service herbicide exposure), the Board finds that the NAS study is significant probative evidence indicating that there is not an association between herbicide exposure and the Veteran's variously diagnosed heart disabilities and therefore no VA opinion is necessary.  Overall, the evidence does not indicate that the any of the Veteran's variously diagnosed heart disabilities of atrial fibrillation, SVT and AVNRT are related to his in-service herbicide exposure.  In conclusion, as the Veteran STRs were silent as to any mention of a heart disability and the Veteran has pointed to no other in-service event beyond herbicide exposure, which the Board has concluded the evidence does not indicate any of the Veteran's variously diagnosed heart are related to, entitlement to service connection is not warranted on a direct basis.

With respect to the presumption regarding chronic diseases, while arteriosclerosis is listed as a chronic disease, there is no indication that the Veteran was diagnosed with this condition.  In addition, there is no indication that the Veteran had a heart disability manifest within one year of his separation from service in November 1969, as the Veteran indicated that such did not occur until 2009.  Moreover, regarding continuity of symptomatology, such requires that the chronic disease manifest in service, which has not been shown by the evidence of record.  In conclusion, therefore, entitlement to service connection is not warranted on the basis of the presumption related to chronic diseases.

Finally, the Board acknowledges the Veteran's lay statements and contention that he has a heart disability that is related to his in-service herbicide exposure.  The Veteran, however, is not competent to address the etiological question of whether he has a heart disability attributable to herbicide exposure, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran had IHD within the appeal period.  The Board additionally finds that the Veteran's variously diagnosed (non-IHD) heart disabilities first manifested many years after service and are not etiologically related to service, to include herbicide exposure.  As such, the criteria for entitlement to service connection for a heart disability have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


ORDER

Entitlement to service connection for a heart disability, to include IHD, to include as a result of herbicide exposure, is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


